Citation Nr: 1124380	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-23 790	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was received from the RO in Oakland, California.  Because the Veteran currently resides within the jurisdiction of this RO, it retains jurisdiction over this appeal.
  
In his appeal to the Board, received in July 2008, the Veteran indicated that he desired a hearing before a member of the Board in conjunction with his appeal.  A hearing was scheduled for him in May 2011. Review of the record reveals that the Veteran failed to report for this hearing, and has neither shown good cause for his failure to appeal, nor requested that his hearing be rescheduled.  38 C.F.R. § 20.700 (2010).  Therefore, appellate adjudication may proceed.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma as a duplicating specialist serving in a printing shop environment during service. 

2.  Hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 is not shown in service or thereafter.  


CONCLUSION OF LAW

Hearing loss of either ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in June 2006, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   Here, complete VCAA notice was provided to the appellant prior to the RO's initial decision in September 2006, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, or prejudiced the Veteran in any way.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment records of the Veteran have been obtained, in addition to a May 2009 VA examination report.  The Veteran has not made the RO or the Board aware of any VA or non-VA treatment records during the post service period that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA audiological examination in May 2009 in order to evaluate the nature and etiology of the disorder at issue.  The report from this examination is sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  38 C.F.R. § 4.85 (2010) prescribes that testing be accomplished by a state-licensed audiologist and include pure tone audiometric and controlled speech discrimination testing and VA has adopted policy as set forth in Disability Examination Worksheets developed by the VA's Veterans Health Administration which direct medical professionals to conduct the required testing in a sound isolated booth that meets the American National Standards Institute (ANSI) (S3.1. 1991) requirements for ambient noise.  Nothing in the record otherwise indicates that the testing undertaken by VA in this case was other than as directed by pertinent regulation or policy.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For certain chronic disorders, such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010)

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record reveals that a Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).   Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. (2010)

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a Veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran asserts exposure to traumatic noise from copiers and printers without any hearing protection during service and that his hearing loss is related to that service.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Service department records indicate that the Veteran's military occupational specialty in the Air Force was as a duplicating specialist.  The Veteran's account of excessive loud noise exposure during his period of service is credible and the Board finds that he experienced acoustic trauma in service

Examination and treatment records disclose that all in-service audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  The claims folder includes a history of hay fever and allergies.  In March 1969 he was treated for a right ear ache.  Both ears were irrigated.  In a follow-up visit that same month his ears were noted to be normal.  

Service medical records include the August 1966 enlistment examination showing normal pure tone thresholds, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
        10
10
10
10
10

The September 1970 separation examination was also normal showing pure tone thresholds, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
5
5


The Veteran submitted no post service medical evidence to support his claim.  In response to an RO request for supporting evidence he noted that he had no other information or evidence to give VA to substantiate his claim.

The Veteran was provided a VA examination in May 2009 which revealed pure tone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
20
25
25
LEFT
15
20
20
25
25

Average pure tone thresholds, in decibels (dB), were 22.5 dB bilaterally.  Speech audiometry revealed 100 percent speech discrimination for the right ear and 96 percent for the left ear.  The examiner noted hearing was normal bilaterally with excellent speech discrimination.

Analysis of the record indicates that, despite in-service acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).   In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.   As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


